DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
 


Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
 	(1) “cut outs” (claim 1 at line 24) require more than one cut out. However, applicant’s embodiment fig.7 shows only a cut out. 
 	(2) “the movable portion support parts comprise frangible bridges” (Claim 3. However, embodiment fig.7 does not show bridges).
 	(3) “the at least one movable portion comprises a movable piercing part that is arranged to pierce through the exit opening portion” (Claim 7. However, embodiment fig.7 does not show a movable piercing part).
 	(4) “the at least one movable portion is arranged to open both the entrance opening portion and the exit opening portion” (Claim 11. However, embodiment fig.7 does not show the at least one movable portion is arranged to open both the entrance opening portion and the exit opening portion).
 	(5) “the receptacle comprises lid piercing means intended for piercing the exit opening portion of an alternative capsule when the exit opening portion is sufficiently pressed against the lid piercing means under the influence of pressure of the fluid and/or beverage in the alternative capsule for creating at least one exit opening through which the beverage drains from the alternative capsule, wherein the capsule comprises a second movable portion lined with the exit opening portion, the exit opening portion comprising exit openings that are sealed by the inner wall of the capsule, the lid piercing means being arranged for pushing the second movable portion into the capsule for creating a gap between the second movable portion and the lid or circumferential wall, so that the exit openings are released from the inner wall and fluid may flow through exit openings.” (claim 13. However, embodiment fig.7 does not show the bolded claim limitations)
	must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “the capsule comprises cut outs for determining the size and location of the fluid passage opening and configured to enable movement of the at least one movable portion with respect to the circumferential wall and/or bottom and wherein the bottom comprises a thinner section configured to break and form the fluid passage opening in the entrance opening portion” at last 5 lines.  It is unclear if the cut outs and a thinner section is the same or different. It is unclear as to how the cut outs and a thinner section are separate components if para.0010 of specification defines that “a cut out may be understood as comprising a thinner section”. For examining purpose, examiner interpreted the above claim limitation to “the capsule comprises cut outs for determining the size and location of the fluid passage opening and configured to enable movement of the at least one movable portion with respect to the circumferential wall and/or bottom and wherein the cut outs comprises a thinner section configured to break and form the fluid passage opening in the entrance opening portion”
 	Claim 11 recites “the at least one movable portion is arranged to open both the entrance opening portion and the exit opening portion”. It is unclear as to how the at least one movable portion is arranged to open both the entrance opening portion and the exit opening portion if the at least one movable portion is just part of the bottom of capsule. Currently, there is insufficient structures to perform the functional languages.



Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 1-5, 9-10, 12 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoakim (WO 2006/045537) in view of Hu et al. (US 7,412,921).
 	Regarding claim 1, Yoakim discloses “a system” (fig.2) “for preparing a predetermined quantity of beverage suitable for consumption using an extractable product” (intended use), comprising: 
 		“an exchangeable capsule” (1), 
 		“an apparatus comprising a fluid dispensing device” (19 and 20 pointed at the fluid dispensing device) “for supplying an amount of fluid to the exchangeable capsule” (on page 11, all, i.e., a water inlet opening 20 for feeding a liquid such as for example hot water under pressure to a water injector 14 … 14 design to produce an opening in the bottom wall 17 of the capsule 1 … such that water can be fed to the interior of the capsule 1), “a receptacle” (annotated fig.2) “for holding the exchangeable capsule” (fig.4), and “an outlet arrangement” (14 and 24 pointed at the outlet arrangement) “for supplying the beverage to a container” (on page 11, all, i.e., a water inlet opening 20 for feeding a liquid such as for example hot water under pressure to a water injector 14 … 14 design to produce an opening in the bottom wall 17 of the capsule 1 … such that water can be fed to the interior of the capsule 1), wherein: 
 		 	the capsule comprises “a circumferential wall” (on page 7 at line 1, i.e., a cup-shaped base body), “a bottom comprising an entrance opening portion” (annotated fig.2) “for letting fluid into the capsule” (functional language. The bottom is for letting fluid into the capsule when puncher by the outlet arrangement), and “a lid” (5), 
 			“the circumferential wall, the bottom and the lid” (see fig.2) enclose “an inner space that comprises an extractable product” (3 pointed at the inner space that comprises an extractable product), 
 			“the system is arranged for bringing the fluid dispensing device in fluid connection with the entrance opening portion of the capsule for supplying the fluid to the extractable product for preparing the beverage” (on page 11, all, i.e., a water inlet opening 20 for feeding a liquid such as for example hot water under pressure to a water injector 14 … 14 design to produce an opening in the bottom wall 17 of the capsule 1 … such that water can be fed to the interior of the capsule 1. See fig.2 and fig.4 for details), 
 			“the system is further arranged so that, in use, the outlet arrangement is in fluid communication” (14 and 24 pointed at the outlet arrangement) with “an exit opening portion of the capsule for draining the prepared beverage from the capsule” (annotated fig.2), wherein such “capsule is sealed before use with the entrance opening portion being closed and the exit opening portion being closed” (fig.2 shows capsule is sealed before use with the entrance opening portion being closed and the exit opening portion being closed).
 	Yoakim is silent regarding the capsule comprises at least one movable portion, wherein the at least one movable portion is arranged to be moved in the direction toward the exit opening portion, wherein the entrance opening portion is arranged so that a fluid passage opening is created by moving the at least one movable portion and is of approximately predetermined size and is provided at a predetermined location, in that the at least one movable portion forms at least a part of the bottom, wherein the capsule comprises cut outs for determining the size and location of the fluid passage opening and configured to enable movement of the at least one movable portion with respect to the circumferential wall and/or bottom and wherein the bottom comprises a thinner section configured to break and form the fluid passage opening in the entrance opening portion.
 	Hu et al. teaches the capsule comprises “at least one movable portion” (fig.1-8, 20 pointed at the movable portion), wherein “the at least one movable portion is arranged to be moved in the direction toward thefigs.6-8, 20 shows movable portion is moved direct toward the opening portion of the lid), wherein “the entrance opening portion is arranged so that a fluid passage opening is created by moving the at least one movable portion and is of approximately predetermined size and is provided at a predetermined location” (fig.8, 20 pointed at the entrance opening portion of bottom), in that “the at least one movable portion forms at least a part of the bottom” (20 is part of the bottom), wherein “the capsule comprises cut outs for determining the size and location of the fluid passage opening and configured to enable movement of the at least one movable portion with respect to the circumferential wall and/or bottom and wherein the cut outs comprises a thinner section configured to break and form the fluid passage opening in the entrance opening portion” (fig.3A, 20 shows the cut outs comprises a thinner section configured to break and form fluid passage in the entrance opening portion of the bottom. Fig.6 shows the cut outs enable movement of the movable portion 20). Yoakim teaches a beverage a system. Hu et al. teaches a beverage system. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yoakim with Hu et al., by modifying Yoakim’s bottom according to Hu et al.’s bottom having cut outs, to facilitate opening bottom of the capsule (Col.14 at lines 40-65 and col.15 at lines 1-13) as taught by Hu et al. 
 	Regarding claim 2, modified Yoakim discloses “movable portion support parts are between the cut outs” (Hu et al., annotated fig.8).
 	Regarding claim 3, modified Yoakim discloses “the movable portion support parts comprise frangible bridges” (Hu et al., annotated fig.8. examiner noted that each support part is a bridge).
 	Regarding claim 4, modified Yoakim discloses “the movable portion support parts comprise relatively thin wall sections” (Hu et al., annotated fig.8 shows each support part or section comprise thin wall sections).
 	Regarding claim 5, modified Yoakim discloses “the exit opening portion is provided in the lid of the capsule” (the exit opening portion can be an interior surface of a portion of lid 5).
 	Regarding claim 9, modified Yoakim discloses “the apparatus comprises bottom piercing means for piercing the bottom of an alternative capsule for providing an opening in the bottom of the alternative capsule for supplying the fluid to the extractable product for preparing the beverage” (Yoakim, it would be obvious to provide another disposable capsule when the previous capsule is used. Yoakim teaches the bottom piercing means 14 for piercing the bottom of the capsule in order to supply fluid to the capsule for preparing beverage).
 	Regarding claim 10, modified Yoakim discloses “the exchangeable capsule is arranged so that the at least one movable portion is moved with the aid of the bottom piercing means” (Hu et al., fig.6 shows the capsule is arranged so that at least one movable portion 20 is moved with aid of the piercing means 4).
 	Regarding claim 12, modified Yoakim discloses “the capsule comprises a relatively rigid rim that projects towards the outside of the capsule from the edge of the circumferential wall” (Yoakim, the rim 6 project toward the edge 10 of the circumferential wall), and “the circumferential wall is substantially rigid so that, in use, deformation of the circumferential wall with respect to the receptacle is prevented” (Yoakim, fig.4 shows no deformation of the circumferential wall).
 	Regarding claim 14, modified Yoakim discloses “the exit opening portion is opened by at least partly deforming the lid so that a tension is created in the exit opening portion, which tension makes the exit opening portion break open” (the exit opening portion 5 is opened by at least partly deformation (see fig.4, 5 is deformed) and piercing by 12 which both the tension and piercing make the exit opening portion break open).
 	Regarding claim 15, modified Yoakim discloses “the capsule is conceived to be opened by means of manually actuating the movable portion” (user can manually open and piercing the movable portion).
 	Regarding claim 16, Yoakim discloses “a capsule” (1) “for holding an extractable product for dispensing beverage” (intended use), 
 	the capsule comprising “a circumferential wall” (on page 7 at line 1, i.e., a cup-shaped base body), “a bottom comprising an entrance opening portion” (annotated fig.2) “for letting fluid into the capsule” (functional language. The bottom is for letting fluid into the capsule when puncher by the outlet arrangement), and “a lid” (5) comprising “an exit opening portion” (annotated fig.2) “for draining prepared beverage from the capsule” (functional language. The fluid is exit from the lid 5), wherein “the capsule is sealed prior to use with the entrance opening portion being closed and the exit opening portion being closed” (fig.2), wherein “the circumferential wall, the bottom and the lid” (figs.2-3) enclose “an inner space that comprises an extractable product” (3 pointed at the inner space that comprises an extractable product). 
 	Yoakim is silent regarding the capsule further comprises at least one movable portion arranged to be moved in the direction toward the exit opening portion, wherein the entrance opening portion is arranged so that a fluid passage opening is created by moving the at least one movable portion and is of approximately predetermined size and is provided at a predetermined location, in that the at least one movable portion forms at least a part of the bottom, wherein the capsule comprises cut outs for determining the size and location of the fluid passage opening and configured to enable movement of the at least one movable portion with respect to the circumferential wall and/or bottom and wherein the bottom comprises a thinner section configured to break and form the fluid passage opening in the entrance opening portion.
 	Hu et al. teaches the capsule comprises “at least one movable portion” (fig.1-8, 20 pointed at the movable portion) “arranged to be moved in the direction toward the exit opening portion” (figs.6-8, 20 shows movable portion is moved direct toward the opening portion of the lid), wherein “the entrance opening portion is arranged so that a fluid passage opening is created by moving the at least one movable portion and is of approximately predetermined size and is provided at a predetermined location” (fig.8, 20 pointed at the entrance opening portion of bottom), “in that the at least one movable portion forms at least a part of the bottom” (20 is part of the bottom), wherein “the capsule comprises cut outs for determining the size and location of the fluid passage opening and configured to enable movement of the at least one movable portion with respect to the circumferential wall and/or bottom and wherein the bottom comprises a thinner section configured to break and form the fluid passage opening in the entrance opening portion” (fig.3A, 20 shows the cut outs comprises a thinner section configured to break and form fluid passage in the entrance opening portion of the bottom. Fig.6 shows the cut outs enable movement of the movable portion 20). Yoakim teaches a beverage a system.  Hu et al. teaches a beverage system. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yoakim with Hu et al., by modifying Yoakim’s bottom according to Hu et al.’s bottom having cut outs, to facilitate opening bottom of the capsule (Col.14 at lines 40-65 and col.15 at lines 1-13) as taught by Hu et al.






 	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoakim (WO 2006/045537) in view of Hu et al. (US 7,412,921) as applied in claims 1-5, 9-10, 12 and 14-16 above, and further in view of Pineschi (WO 2008/132571).
 	Regarding claim 6, modified Yoakim discloses all the features of claim limitations as set forth above except for the capsule comprises an entrance and/or the exit filter for letting fluid pass through while maintaining the extractable product inside the capsule.
 	Pineschi teaches “the capsule comprises an entrance and/or the exit filter for letting fluid pass through while maintaining the extractable product inside the capsule” (filter 37 can be exit filter for letting fluid pass through while maintaining the extractable product inside the capsule).  Yoakim teaches a beverage system. Pineschi teaches a beverage system. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yoakim with Pineschi, by modifying Yoakim’s capsule according to Pineschi’s capsule, to provide filter to retain the coffee powder. 



 	Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoakim (WO 2006/045537) in view of Hu et al. (US 7,412,921) as applied in claims 1-5, 9-10, 12 and 14-16 above, and further in view of Doglioni Majer (US 20080216666)
 	Regarding claim 7, modified Yoakim discloses all the features of claim limitations as set forth above except for the at least one movable portion comprises a movable piercing part that is arranged to pierce through the exit opening portion.
 	Doglioni Majer teaches “the at least one movable portion comprises a movable piercing part that is arranged to pierce through the exit opening portion” (para.0075, i.e., the ends of 36 and 37 are closed to film 4 at a distance suitable for operating perforation of the deformed film 4. Fig.9 shows the movable piercing parts 36 and 37 for piercing the exit opening portion 4). Modified Yoakim teaches a beverage system. Doglioni Majer teaches a beverage system. It would have been obvious to one of ordinary skill in the art at the tim the invention was made to further modify Yoakim with Doglioni Majer, by adding Doglioni Majer’s piercing device to Doglioni Majer’s capsule, to allow for its opening exclusively when it is used with automatic dispensing machine and at same time cheap to manufacture and simple to use (para.0011-0013) as taught by Doglioni Majer.
 	Regarding claim 8, modified Yoakim discloses “the at least one movable portion comprises an internal movable portion that extends in the inner space of the capsule” (Doglioni Majer, para.0075, i.e., cusps 36 or 37 perforate the film when this contacts the same cusps … perforation of the film 4 occurs when cusps 36 pushed upwardly together the trap by the piercing element perforates the film 4).
 




    PNG
    media_image1.png
    1638
    1062
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    631
    961
    media_image2.png
    Greyscale




Allowable Subject Matter
 	Claims 11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
 	Applicant's arguments filed on 04/15/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “35 USC 112 … applicant respectfully submit that claims 1 and 16 are clear and definite in view of the amendments herein and the supporting portions of Figures 7A-7D and paragraphs 0083-0085 of the specification” on page 9 of remark.
 	In response, the amendment to claims overcome prior rejections. However, the amendment to claims raises additional 35 USC 112 issues. 
 	(2) Applicant’s remark on page 10. 
 	In response, the amendment to claims changed the scope of invention and overcome prior rejections. However, examiner has introduced additional references in current rejections. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761